EXHIBIT 10.2

 
EXECUTION VERSION
 
May 5, 2011
 
Tennant Company
701 North Lilac Drive
Minneapolis, Minnesota  55442
 
Re:           Amendment No. 1 to Private Shelf Agreement
 
Ladies and Gentlemen:
 
Reference is made to that certain Private Shelf Agreement, dated as of July 29,
2009 (the “Note Agreement”), between Tennant Company, a Minnesota corporation
(the “Company”), on the one hand, and Prudential Investment Management, Inc.
(“Prudential”), The Prudential Insurance Company of America, Physicians Mutual
Insurance Company and each Prudential Affiliate which becomes party thereto, on
the other hand.  Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Note Agreement.
 
The Company has requested certain amendments to the Note Agreement set forth
below.  Subject to the terms and conditions hereof, Prudential and the
undersigned holders of the Shelf Notes are willing to agree to such
request.  Accordingly, and in accordance with the provisions of paragraph 11C of
the Note Agreement, the parties hereto agree as follows:
 
SECTION 1.     Amendments to the Note Agreement.  Effective upon the Effective
Date (as defined in Section 2 below), the parties hereto agree that the Note
Agreement is amended as follows:
 
1.1. Clause (iv) of paragraph 3A of the Note Agreement is amended in its
entirety to read as follows:
 
“(iv)    Pledge Agreement executed by the relevant Transaction Parties thereto,
together with, in the case of any pledge of Equity Interests of a Foreign
Subsidiary, any other pledge agreements, share mortgages, charges and comparable
instruments and documents from time to time executed pursuant to the terms of
paragraph 5I in favor of the Collateral Agent for the benefit of the Secured
Parties (as amended, restated, supplemented or otherwise modified from time to
time, the “Pledge Agreements”);”
 
1.2. Paragraphs 3H and 3I of the Note Agreement are amended in their entireties
to read as follows:
 
“3H.     [Intentionally Omitted]”
 
 
 

--------------------------------------------------------------------------------

 
3I.     Material Adverse Change.  No material adverse change in the business,
assets, operations or financial condition of the Company and its Subsidiaries,
taken as a whole, since December 31, 2010 shall have occurred or be threatened,
as determined by such Purchaser in its sole judgment.”
 
1.3. Clause (iii) of paragraph 5A of the Note Agreement is amended in its
entirety to read as follows:
 
“(iii)     [Intentionally Omitted]”
 
1.4. Clause (iv) of paragraph 5A of the Note Agreement is amended in its
entirety to read as follows:
 
“(iv)    concurrently with any delivery of financial statements under clause (i)
or (ii) of this paragraph 5A, a certificate of a Financial Officer of the
Company (a) certifying as to whether a Default or Event of Default  has occurred
and, if a Default or Event of Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto, (b)
setting forth reasonably detailed calculations demonstrating compliance with
paragraph 6A and (c) stating whether any change in GAAP or in the application
thereof has occurred since the date of the audited financial statements referred
to in paragraph 8B and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate;”
 
1.5. Paragraph 5E of the Note Agreement is amended by deleting the last four
sentences thereof.
 
1.6. Paragraph 5F of the Note Agreement is amended by deleting the last sentence
thereof.
 
1.7. Paragraphs 5H and 5I of the Note Agreement are amended in their entireties
to read as follows:
 
“5H.   Subsidiary Guaranty.  As promptly as possible but in any event within
thirty (30) days (or such later date as may be agreed upon by the Required
Holders) after any Person becomes a Subsidiary or any Subsidiary qualifies and
continues to exist independently as, or is designated by the Company or the
Required Holders as, a Guarantor pursuant to the definition of “Guarantor”, the
Company shall provide Prudential and each holder of a Shelf Note with written
notice thereof setting forth information in reasonable detail describing the
material assets of such Person and shall cause each such Subsidiary which also
qualifies as a Guarantor to deliver to Prudential and each holder of a Shelf
Note a joinder to the Guaranty in the form contemplated thereby pursuant to
which such Subsidiary agrees to be bound by the terms and provisions of thereof,
such joinder to be accompanied by appropriate corporate resolutions, other
corporate documentation and legal opinions in form and substance reasonably
satisfactory to the Required Holders and their counsel; provided however that no
Person shall
 
 
2

--------------------------------------------------------------------------------

 be required to be a Guarantor to the extent it is an Affected Foreign
Subsidiary and is not a guarantor of the Bank Obligations.
 
5I.    Pledge Agreements.  The Company shall execute or cause to be executed, by
no later than sixty (60) days (or such later date as is agreed to by the
Required Holder(s) in their reasonable discretion) after the date on which any
Material Subsidiary which is a First Tier Foreign Subsidiary which would, but
for its status as an Affected Foreign Subsidiary, qualify as a Guarantor, a
Pledge Agreement in favor of the Collateral Agent for the benefit of the Secured
Parties with respect to the Applicable Pledge Percentage of all of the
outstanding Equity Interests of such Material Subsidiary; provided that no such
pledge of the Equity Interests of a First Tier Foreign Subsidiary shall be
required hereunder to the extent such pledge is prohibited by applicable law or
the Required Holder(s) and their counsel reasonably determine that, in light of
the cost and expense associated therewith, such pledge would not provide
material Pledged Equity for the benefit of the Secured Parties pursuant to
legally binding, valid and enforceable Pledge Agreements.  The Company further
agrees to deliver to the Collateral Agent all such Pledge Agreements, together
with appropriate corporate resolutions and other documentation (including legal
opinions, the stock certificates representing the Equity Interests subject to
such pledge, stock powers with respect thereto executed in blank, and such other
documents as shall be reasonably requested to perfect the Lien of such pledge)
in each case in form and substance reasonably satisfactory to the Required
Holder(s), and in a manner that the Required Holder(s) shall be reasonably
satisfied that the Collateral Agent has a first priority perfected pledge of or
charge over the Pledged Equity related thereto.  Notwithstanding the foregoing,
the parties hereto acknowledge and agree that no Pledge Agreement in respect of
the pledge of Equity Interests of a Material Subsidiary which is a First Tier
Foreign Subsidiary shall be required until the date which is 60 days after May
5, 2011 (or such later date as is agreed to by the Required Holder(s) in their
reasonable discretion).”
 
1.8.  Paragraph 6A of the Note Agreement is amended in its entirety to read as
follows:
 
“6A.    Financial Covenants.
 
6A(1)    Maximum Leverage Ratio.  The Company will not permit the Leverage Ratio
for (i) the period of 4 consecutive fiscal quarters ending on December 31, 2010
to be greater than 3.50 to 1.00 or (ii) any period of 4 consecutive fiscal
quarters ending on or after March 31, 2011 to be greater than 3.00 to 1.00.
 
6A(2)    Minimum Interest Coverage Ratio.  The Company will not permit the
ratio, determined as of the end of any fiscal quarter ending on or after
December 31, 2010, of (i) Consolidated EBITDA for the period of four (4)
consecutive fiscal quarters ending with the end of such fiscal quarter to (ii)
Consolidated Interest Expense for such period, all calculated for the Company
and its Subsidiaries on a consolidated basis, to be less than 3.50 to 1.00.”
 
 
3

--------------------------------------------------------------------------------

 
1.9.  Paragraph 6B of the Note Agreement is amended in its entirety to read as
follows:
 
“6B.    Indebtedness. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Indebtedness, except:
 
(i)   the Obligations and any other Indebtedness created under the Transaction
Documents;
 
(ii)   the Bank Obligations;
 
(iii)   Indebtedness existing on May 5, 2011 and set forth in Schedule 6B and
extensions, renewals and replacements of any such Indebtedness with Indebtedness
of a similar type that does not, for purposes of this clause (iii), increase the
outstanding principal amount thereof;
 
(iv)   Indebtedness of the Company to any Subsidiary and of any Subsidiary to
the Company or any other Subsidiary, provided that the Indebtedness of any
Subsidiary that is not a Transaction Party owed to any Transaction Party shall
be subject to the limitations set forth in paragraph 6E(iii);
 
(v)   Guarantees by the Company of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Company or any other Subsidiary;
 
(vi)   Indebtedness of the Company or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not, for purposes of this clause (vi), increase
the outstanding principal amount thereof; provided that (a) such Indebtedness is
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvement and (b) the aggregate principal amount of
Indebtedness permitted by this clause (vi) at any time outstanding shall not
exceed $10,000,000;
 
(vii)   any Indebtedness of a Person prior to the acquisition thereof by the
Company or any Subsidiary; provided that (a) such Indebtedness is not incurred
in contemplation of or in connection with such acquisition or such Person
becoming a Subsidiary, as the case may be, (b) such Indebtedness shall not have
recourse to any other property or assets of the Company or any Subsidiary and
(c) any extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;
 
(viii)   Indebtedness of the Company or any Subsidiary as an account party in
respect of trade letters of credit;
 
(ix)   Indebtedness of Foreign Subsidiaries in an aggregate principal amount,
when aggregated with any Indebtedness outstanding under clause (xviii)
 
 
4

--------------------------------------------------------------------------------

 
of this paragraph 6B, not in excess of 10% of Consolidated Total Assets (as
reflected in the most recent consolidated balance sheet of the Company delivered
pursuant to paragraph 5A) at any time outstanding;”
 
(x)   Indebtedness under Swap Agreements permitted by paragraph 6F;
 
(xi)   Indebtedness under the Permitted Pro Rata Financings;
(xii)   Indebtedness arising from the endorsement of items for deposit or
collection of commercial paper received in the ordinary course of business;
 
(xiii)   Indebtedness of the Company or any Subsidiary arising from the honoring
by a bank or other financial institution of a check, draft or similar instrument
inadvertently (except in the case of daylight overdrafts) drawn against
insufficient funds in the ordinary course of business; provided that such
Indebtedness is repaid within two (2) Business Days after being incurred;
 
(xiv)   obligations owed to customers of the Company or any Subsidiary arising
from the receipt of advance payments from a customer in the ordinary course of
business;
 
(xv)   unsecured Indebtedness (including subordinated Indebtedness the payment
of which is subordinated to the payment of the obligations of the Company and
the Subsidiaries, as applicable, under this Agreement, the Shelf Notes and the
other Transaction Documents pursuant to documentation, and subject to terms and
conditions, acceptable to the Required Holders in their discretion) of the
Company or any Subsidiary; provided that (i) both immediately prior to and after
giving effect (including pro forma effect) thereto, no Default or Event of
Default shall exist or would result therefrom, (ii) such Indebtedness is not
guaranteed by any Subsidiary of the Company other than the Guarantors (which
guarantees, if such Indebtedness is subordinated, shall be expressly
subordinated to the Obligations on terms not less favorable to the holders of
the Shelf Notes than the subordination terms of such subordinated Indebtedness)
and (iii) the covenants applicable to such Indebtedness are not more onerous or
more restrictive in any material respect (taken as a whole) than the applicable
covenants set forth in this Agreement;
 
(xvi)   Indebtedness of the Company or any Subsidiary as an account party in
respect of trust account funds or letters of credit established or issued for
the account of the Company or such Subsidiary, as the case may be, that are
established or issued in order to provide security for workers’ compensation
claims or pension plans, payment obligations in connection with self-insurance,
reclamation or closure liabilities or similar requirements, in each case in the
ordinary course of business;
 
(xvii)   obligations of the Company or any Subsidiary arising in respect of
performance bonds and completion, guarantee, surety and similar bonds, in each
case obtained in the ordinary course of business and pursuant to customary terms
 
 
5

--------------------------------------------------------------------------------

 
in the utility industry to support statutory and contractual obligations (other
than Indebtedness) arising in the ordinary course of business; provided that the
amount of any such obligations shall not exceed the maximum amount required
pursuant to the applicable statutory law or contract; and
 
(xviii)   other Indebtedness of the Company and Domestic Subsidiaries; provided
that the aggregate principal amount of Indebtedness of Domestic Subsidiaries
which are not Guarantors permitted by this clause (xviii), when aggregated with
any Indebtedness outstanding under clause (ix) of this paragraph 6B, shall not
exceed 10% of Consolidated Total Assets (as reflected in the most recent
consolidated balance sheet of the Company delivered pursuant to paragraph 5A) at
any time outstanding.”
 
1.10.  Paragraph 6C of the Note Agreement is amended in its entirety to read as
follows:
 
“6C.    Liens. The Company will not, and will not permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
 
(i)   Permitted Encumbrances and Liens created under the Pledge Agreements;
 
(ii)   any Lien on any property or asset of the Company or any Subsidiary
existing on May 5, 2011 and set forth in Schedule 6C; provided that (a) such
Lien shall not apply to any other property or asset of the Company or any
Subsidiary and (b) such Lien shall secure only those obligations which it
secures on May 5, 2011 and extensions, renewals and replacements thereof that do
not, for purposes of this clause (ii),  increase the outstanding principal
amount thereof;
 
(iii)   any Lien existing on any property or asset prior to the acquisition
thereof by the Company or any Subsidiary or existing on any property or asset of
any Person that becomes a Subsidiary after May 5, 2011  prior to the time such
Person becomes a Subsidiary; provided that (a) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (b) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary and (c) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not, for purposes of this clause
(iii), increase the outstanding principal amount thereof;
 
(iv)   Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary; provided that (a) such security interests secure
Indebtedness permitted by clause (vi) of paragraph 6B, (b) such security
interests and the Indebtedness secured thereby are incurred prior to or within
ninety (90) days after such acquisition or the completion of such construction
or
 
 
6

--------------------------------------------------------------------------------

 
improvement, (c) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(d) such security interests shall not apply to any other property or assets of
the Company or any Subsidiary;
 
(v)   Liens (a) consisting of customary bankers’ Liens and rights of
setoff  created or incurred on deposits or with respect to deposit accounts in
the ordinary course of business, (b) relating to pooled deposit or sweep
accounts of the Company or any Subsidiary to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of the Company
or such Subsidiary or (c) relating to purchase orders and other agreements
entered into with customers with respect to the sale of goods or delivery of
services of the Company or any Subsidiary in the ordinary course of business;
 
(vi)   Liens solely on any cash earnest money deposits made by the Company or
any Subsidiary in connection with any letter of intent or purchase agreement
relating to an Investment or other transaction permitted under this Agreement;
 
(vii)   any encumbrance or restriction with respect to the Equity Interests of
any joint venture or similar arrangement pursuant to any joint venture or
similar agreement to the extent permitted under paragraph 6E;
 
(viii)   Liens securing Indebtedness and other obligations in an amount not
exceeding 5% of Consolidated Total Assets (as reflected in the most recent
consolidated balance sheet of the Company delivered pursuant to paragraph 5A) at
any time outstanding; provided that, no such Lien shall secure any (a) Bank
Obligations or (b) Indebtedness under any other working capital facility of the
Company or any Subsidiary in an aggregate principal amount exceeding
$25,000,000; and
 
(ix)   Liens permitted under Sections 2.06(c) or 2.06(j) of the Credit Agreement
(as such sections of the Credit Agreement are in effect on May 5, 2011) securing
obligations arising with respect to letters of credit issued under the Credit
Agreement.”
 
1.11.   Clause (i) and (ii) of paragraph 6D of the Note Agreement are amended in
their entirety to read as follows:
 
“(i)   The Company will not, and will not permit any Subsidiary to, merge into
or consolidate with any other Person, or permit any other Person to merge into
or consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) any of its assets, (including
pursuant to a Sale and Leaseback Transaction), or all or any of the Equity
Interests of any of its Subsidiaries (in each case, whether now owned or
hereafter acquired), or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing (a) any Person may
 
 
7

--------------------------------------------------------------------------------

 
merge into the Company in a transaction in which the Company is the surviving
corporation, provided that, if  a Subsidiary merges into the Company, the
Company shall be the surviving corporation, (b) any Subsidiary may merge into
another Subsidiary, provided that in the case of any merger involving a
Transaction Party such merger must result in a Transaction Party as the
surviving entity (and any such merger involving the Company must result in the
Company as the surviving entity), (c) any Transaction Party and any Subsidiary
may sell, transfer, lease or otherwise dispose of its assets to another Loan
Party and any Subsidiary that is not a Loan Party may sell, transfer, lease or
otherwise dispose of its assets to any other Subsidiary, (d) any Transaction
Party and any Subsidiary may dispose of delinquent notes or accounts receivable
in the ordinary course of business for purposes of collection and not for the
purpose of any bulk sale or securitization transaction, (e) any Transaction
Party may make charitable donations in the ordinary course of business in
accordance with past practice, (f) the Company and its Subsidiaries may (1) sell
inventory in the ordinary course of business, (2) effect sales, trade-ins or
dispositions of used equipment for value in the ordinary course of business
consistent with past practice, (3) dispose of assets in connection with the
leasing, subleasing or licensing of real or personal property (including
intellectual property) in the ordinary course of business, (4) enter into Sale
and Leaseback Transactions permitted by paragraph 6J, (5) sell, transfer, lease
or otherwise dispose of its assets in connection with any Liens permitted under
paragraph 6C or with any investments permitted under paragraph 6E, (6) sell,
transfer, lease or otherwise dispose of its assets to any joint venture so long
as such disposition is an investment permitted under paragraph 6E and (7) make
any other sales, transfers, leases or dispositions that, together with all other
property of the Company and its Subsidiaries previously leased, sold or disposed
of as permitted by this clause (7) during any fiscal year of the Company, does
not exceed 10% of Consolidated Total Assets (as reflected in the most recent
consolidated balance sheet of the Company delivered  pursuant to paragraph 5A)
and (g) any Subsidiary may liquidate or dissolve if the Company determines in
good faith that such liquidation or dissolution is in the best interests of the
Company and is not materially disadvantageous to the holders of the Notes;
provided that any such merger involving a Person that is not a wholly owned
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by paragraph 6E.
 
(ii)   The Company will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Company and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto, including any environmental
cleaning solutions business or line of business that owns or develops related
technology.”
 
1.12.   Clause (ii) of paragraph 6E of the Note Agreement is amended in its
entirety to read as follows:
 
(ii)  (a) investments by the Company existing on May 5, 2011 in the capital
stock of its Subsidiaries and (b) other investments, capital contributions,
 
 
8

--------------------------------------------------------------------------------

 
 
loans, advances and book entries reflecting any of the foregoing by the Company
in or to any Subsidiary and made by any Subsidiary to the Company or any other
Subsidiary, in each case, in the case of this clause (b), to the extent (I)
existing on May 5, 2011  and set forth on Schedule 6E hereto, (II) anticipated
as of May 5, 2011 and set forth on Schedule 6E hereto or (III) made after May 5,
2011 by conversion from such investment, capital contribution, loan, advance or
book entry to another investment, capital contribution, loan, advance or book
entry of like amount and involving the same entities;
 
Paragraph 6E of the Note Agreement is further amended by deleting the word “and”
after the end of clause (v) of paragraph 6E of the Note Agreement, deleting
clause (xiv) and adding new clauses (vi) through (xvii) to paragraph 6E of the
Note Agreement, such clauses (vi) through (xvii) to read as follows:
 
“(vi)   investments in joint ventures and acquisitions of Equity Interests that
would constitute Permitted Acquisitions but for the fact that Persons in which
such Equity Interests are acquired do not become wholly owned Subsidiaries of
the Company; provided that the sum of the aggregate amount of such investments,
plus the aggregate consideration paid in all such acquisitions, made under this
clause (vi) after May 5, 2011 shall not exceed 10% of Consolidated Total Assets
(as reflected in the most recent consolidated balance sheet of the Company
delivered pursuant to paragraph 5A) at any time outstanding;
 
(vii)   accounts receivable and extensions of trade credit to and extended
payment terms to customers in the ordinary course of business consistent with
past practice;
 
(viii)   investments in the form of promissory notes and other non-cash
consideration received by the Company or any Subsidiary in connection with any
disposition of assets to the extent permitted under paragraph 6D;
 
(ix)   investments made in lieu of a dividend permitted by paragraph 6G;
 
(x)   investments consisting of prepaid rent or security deposits made by the
Company and its Subsidiaries in the ordinary course of business;
 
(xi)   investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;
 
(xii)   loans or advances to directors and employees of the Company or any
Subsidiary made in the ordinary course of business; provided that the aggregate
outstanding amount of such loans and advances at any time shall not exceed
$1,000,000;
 
(xiii)   capital expenditures not otherwise prohibited under this Agreement;
 
 
9

--------------------------------------------------------------------------------

 
(xiv)   Equity Interests of the Company acquired pursuant to a Restricted
Payment permitted under paragraph 6G and held by the Company (provided that any
such acquisition financed by the proceeds of Shelf Notes shall be made in
compliance with applicable laws, rules and regulations, including Regulations T,
U and X);
 
(xv)   Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practice;
 
(xvi)   investments in the form of Swap Agreements permitted by paragraph 6F;
and
 
(xvii)   any other investment, capital contribution, loan, advance or book
entries reflecting any of the foregoing (other than acquisitions) so long as the
aggregate amount of all such investments does not exceed 10% of Consolidated
Total Assets (as reflected in the most recent consolidated balance sheet of the
Company delivered pursuant to paragraph 5A) at any time.”
 
1.13.   The table at the end of paragraph 6G of the Note Agreement is amended in
its entirety to read as follows:
 
“Applicable Ratio
Applicable Amount
Less than 2.00 to 1.00
Unlimited/Not Applicable
Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00
$75,000,000
Greater than or equal to 2.50 to 1.00
$50,000,000”



1.14.   The last sentence of paragraph 6G of the Note Agreement, beginning
“Notwithstanding the foregoing. . . ”, is deleted.
 
1.15.   Paragraph 6H of the Note Agreement is amended in its entirety to read as
follows:
 
“6H.    Transactions with Affiliates. The Company will not, and will not permit
any of its Subsidiaries to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except for (i) transactions in the ordinary course of business at prices and on
terms and conditions not less favorable to the Company or such Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties, (ii)
transactions between or among the Company and its Wholly-Owned Subsidiaries not
involving any other Affiliate, and (iii) any transaction permitted under
paragraph 6B, 6D, 6E or 6G, (iv) employment, indemnification, benefits and
compensation arrangements (including arrangements made with respect to bonuses
and equity-based awards) entered into in the ordinary course of business with
members of the management committee, officers and employees of the Company or a
Subsidiary,
 
 
10

--------------------------------------------------------------------------------

 
(v)   any subscription agreement or similar agreement pertaining to the
repurchase of Equity Interests pursuant to put/call rights or similar rights
with employees, officers or directors, (vi) transactions between the Company or
any Subsidiary and any Person, a member of the governing board of which is also
a member of the governing board of the Company or a Subsidiary which are
expressly approved by the governing board of the Company or such Subsidiary,
provided, however, that such member abstains from voting as a member of the
governing board of the Company or such Subsidiary on any matter involving such
other Person, and (vii) the payment of fees, expenses, indemnities or other
payments pursuant to the agreements set forth on Schedule 6H.”
 
1.16.   Paragraph 6I of the Note Agreement is amended in its entirety to read as
follows:
 
“6I.    Restrictive Agreements. The Company will not, and will not permit any of
its Subsidiaries to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Company or any Subsidiary to create,
incur or permit to exist any Lien in favor of the holders of the Shelf Notes
upon any of its property or assets, or (b) the ability of any Subsidiary to pay
dividends or other distributions with respect to holders of its Equity Interests
or to make or repay loans or advances to the Company or any other Subsidiary or
to Guarantee payment of the Shelf Notes; provided that (i) the foregoing shall
not apply to (a) restrictions and conditions imposed by law or by this
Agreement, by the Permitted Pro Rata Financings and (b) customary restrictions
and conditions, including net worth, leverage and other financial covenants and
customary covenants regarding business operations or encumbrances, on
then-market terms (for the applicable Indebtedness) imposed under the terms of
any other Indebtedness permitted under clauses (ii), (iii), (vi), (vii), (ix),
(x) or (xi) of paragraph 6B, (ii) the foregoing shall not apply to restrictions
and conditions existing on May 5, 2011 identified on Schedule 6I (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition) or existing at the time of any
acquisition, (iii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements with surety companies that waive or prohibit
subrogation of claims and/or prohibit parties to such agreements from collecting
intercompany obligations until obligations to the applicable surety company have
been paid or satisfied, in each case after a claim is made upon such surety
company, (iv) the foregoing shall not apply to customary provisions in licenses,
governmental permits, leases and other contracts restricting the assignment
thereof, (v) the foregoing shall not apply to customary prohibitions or
restrictions in joint venture agreements and similar agreements that relate
solely to the activities of joint ventures permitted under paragraph 6E, (vi)
clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, (vii) clause (a) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof and (viii) the foregoing shall not apply to customary
restrictions and
 
 
11

--------------------------------------------------------------------------------

 
conditions contained in any agreement relating to the disposition of any
property permitted by paragraph 6D pending the consummation of such
disposition.”
 
1.17.   Paragraph 6J of the Note Agreement is amended in its entirety to read as
follows:
 
“6J Sales and Leasebacks.   The Company shall not, nor shall it permit any
Subsidiary to, enter into any Sale and Leaseback Transaction except that the
Company and any Subsidiary may become and remain liable as lessee, guarantor or
other surety with respect to any lease under a Sale and Leaseback Transaction if
and to the extent that the Company or any Subsidiary would be permitted to enter
into, and remain liable under, such lease to the extent that the transaction
would be permitted under paragraph 6B.”
 
1.18.   Clause (xiii) of paragraph 7A of the Note Agreement is amended by
replacing the “15,000,000” therein with “20,000,000”.
 
1.19.   Clause (vii), (viii), (ix) and (x) of paragraph 7A of the Note Agreement
are amended by inserting the term “Material” immediately prior to the word
“Subsidiary” therein.
 
1.20.   Clause (xv) of paragraph 7A of the Note Agreement is amended in its
entirety to read as follows:
 
“(xv) any material provision of any Transaction Document for any reason ceases
to be valid, binding and enforceable in accordance with its terms (or the
Company or any Subsidiary shall challenge the enforceability of any Transaction
Document or shall assert in writing, or engage in any action or inaction based
on any such assertion, that any provision of any of the Transaction Documents
has ceased to be or otherwise is not valid, binding and enforceable in
accordance with its terms); or”
 
1.21.    The second sentence of paragraph 8G of the Note Agreement is amended in
its entirety to read as follows:
 
“Neither the execution nor delivery of this Agreement, the Shelf Notes or the
other Transaction Documents, nor the offering, issuance and sale of the Shelf
Notes, nor fulfillment of nor compliance with the terms and provisions hereof
and of the Shelf Notes and the other Transaction Documents will conflict with,
or result in a breach of the terms, conditions or provisions of, or constitute a
default under, or result in any violation of, or result in the creation of any
Lien (other than Liens created pursuant to the Pledge Agreements) upon any of
the properties or assets of the Company or any of its Subsidiaries pursuant to,
the charter, by-laws, limited liability company operating agreement or
partnership agreement of the Company or any of its Subsidiaries, any award of
any arbitrator or any agreement (including any agreement with stockholders,
members or partners), instrument, order, judgment, decree, statute, law, rule or
regulation to which the Company or any of its Subsidiaries is subject.”
 
 
12

--------------------------------------------------------------------------------

 
1.22.    Paragraph 8K of the Note Agreement is amended in its entirety to read
as follows:
 
“8K.    Governmental Consent.  Neither the nature of the Company or of any
Subsidiary, nor any of their respective businesses or properties, nor any
relationship between the Company or any Subsidiary and any other Person, nor any
circumstance in connection with the offering, issuance, sale or delivery of the
Shelf Notes is such as to require any authorization, consent, approval,
exemption or other action by or notice to or filing with any court or
administrative or governmental body (other than routine filings after the
Closing Day for any Shelf Notes with the Securities and Exchange Commission
and/or state Blue Sky authorities and other than filings and recordings
necessary to perfect the Liens intended to be created by the Pledge Agreements
described on Schedule 8K hereto) in connection with the execution and delivery
of this Agreement or the other Transaction Documents, the offering, issuance,
sale or delivery of the Shelf Notes or fulfillment of or compliance with the
terms and provisions hereof, thereof or of the Shelf Notes.”
 
1.23.    Paragraph 8Q of the Note Agreement is amended in its entirety to read
as follows:
 
“8Q.    Establishment of Security Interest.  As of May 5, 2011, all filings,
assignments, pledges and deposits of documents or instruments have been made,
and all other actions have been taken, that are necessary or advisable under
applicable law and are required to be made or taken on or prior to the date of
closing under the provisions of this Agreement and the other Transaction
Documents to create and perfect a security interest in the Pledged Equity in
favor the holders of the Notes to secure the Obligations and the Bank
Obligations, subject to no Liens other than Liens permitted under paragraph
6C.  The rights of the Collateral Agent for the benefit of the holders of the
Obligations with respect to the Pledged Equity are not subject to any setoff,
claims, withholdings or other defenses (except any such setoff, claim or defense
which could not, individually or in the aggregate, materially impair the rights
of the holders of the Obligations with respect to the Pledged Equity).  The
Company or a Subsidiary is the owner of the Pledged Equity described in the
Pledge Agreements free from any Lien, security interest, encumbrance and any
other claim or demand, except for Liens permitted under paragraph 6C.”
 
1.24.   Paragraph 10B of the Note Agreement is hereby amended by amending and
restating, or inserting in the appropriate alphabetical sequence, as the case
may be, the following definitions:
 
“Adjusted Covenant Requirement” shall mean, with respect to the making of any
acquisition, the Company shall not permit, at the time thereof and after giving
effect thereto (on a Pro Forma Basis), the Leverage Ratio to be greater than or
equal to 2.75 to 1.00.
 
 
13

--------------------------------------------------------------------------------

 
“Banking Services” shall mean each and any of the following bank services
provided to the Company or any Subsidiary by any Bank or any of its Affiliates:
(a) credit cards for commercial customers (including, without limitation,
commercial credit cards and purchasing cards), (b) stored value cards and (c)
treasury management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services).
 
“Banks” shall mean JPMorgan Chase Bank N.A., U.S. Bank National Association,
Wells Fargo Bank National Association, RBS Citizens, N.A., HSBC Bank USA,
N.A. and their successors and assigns, including any person subsequently
becoming a party to the Credit Agreement as a “Lender” thereunder.
 
“Consolidated EBITDA” shall mean Consolidated Net Income plus, to the extent
deducted from revenues in determining Consolidated Net Income, (i) Consolidated
Interest Expense, (ii) expense for taxes paid or accrued, (iii) depreciation,
(iv) amortization, and (v) all unusual, nonrecurring or extraordinary non-cash
losses, charges or expenses (including to the extent related to impairment of
goodwill), (vi) cash restructuring charges of no more than $5,000,000 for any
period of four consecutive fiscal quarters and (vii) non-cash expenses related
to stock based compensation minus, to the extent included in Consolidated Net
Income, (viii) interest income and (ix) all unusual, nonrecurring or
extraordinary non-cash gains and income, all calculated for the Company and its
Subsidiaries in accordance with GAAP on a consolidated basis.  For the purposes
of calculating Consolidated EBITDA for any period of four consecutive fiscal
quarters (each, a “Reference Period”), (i) if at any time during such Reference
Period the Company or any Subsidiary shall have made any Material Disposition,
the Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period, and (ii) if during such
Reference Period the Company or any Subsidiary shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto as if such Material Acquisition occurred
on the first day of such Reference Period.  As used in this definition,
“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes (i) assets comprising all or
substantially all or any significant portion of a business or operating unit of
a business, or (ii) all or substantially all of the common stock or other Equity
Interests of a Person, and (b) involves the payment of consideration by the
Company and its Subsidiaries in excess of $25,000,000; and “Material
Disposition” means any sale, transfer or disposition of property or series of
related sales, transfers, or dispositions of property that yields gross proceeds
to the Company or any of its Subsidiaries in excess of $25,000,000.
 
 
14

--------------------------------------------------------------------------------

 
“Credit Agreement” shall mean the Credit Agreement, dated as of May 5, 2011,
among the Company, the Foreign Subsidiary Borrowers (as defined therein) party
thereto from time to time, the Banks and JPMorgan Chase Bank, N.A., as
Administrative Agent, as amended, restated, modified or supplemented from time
to time.
 
“Guarantor” shall mean (i) each Material Subsidiary (other than Affected Foreign
Subsidiaries), (ii) each Subsidiary which is liable under a Guarantee with
respect to any Bank Obligations or (iii) each Subsidiary which is a borrower or
co-borrower with respect to any Bank Obligations other than solely as a result
of being a Foreign Subsidiary Borrower.
 
“Indebtedness”of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person but excluding operating leases, (e) all obligations of
such Person in respect of the deferred purchase price of property or services
(excluding current accounts payable incurred in the ordinary course of business
and accrued salaries, vacation and employee benefits), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others, (h)
all Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, less the amount of any cash collateral provided with
respect to letters of credit pursuant to Section 2.24(c) of the Credit
Agreement, (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (k) all obligations of such Person under any
Swap Agreement or under any similar type of agreement (calculated after giving
effect to any netting agreements) that such Person would be required to pay if
such Swap Agreement or other agreement were terminated and (l) all obligations
of such Person under Sale and Leaseback Transactions.  The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
 
“Material Adverse Effect” shall mean a material adverse effect on (i) the
business, assets, operations or financial condition of the Company and the
Subsidiaries taken as a whole, (ii) the ability of the Company or other
Transaction Parties, taken as a whole, to perform any of their obligations under
this Agreement or any other Transaction Document or (iii) validity or
enforceability of this Agreement or any other Transaction Document or the rights
of or remedies
 
 
15

--------------------------------------------------------------------------------

 
available to the holders of the Obligations under this Agreement or any other
Transaction Document.
 
“Material Indebtedness” means any Indebtedness (other than under this
Agreement), or obligations in respect of one or more Swap Agreements, of any one
or more of the Company and its Material Subsidiaries in an aggregate principal
amount exceeding $20,000,000.  For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Company or any
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Company or
such Subsidiary would be required to pay if such Swap Agreement were terminated
at such time.
 
“Material Subsidiary” shall mean each Subsidiary (i) which, as of the most
recent fiscal quarter of the Company, for the period of four consecutive fiscal
quarters then ended, for which financial statements have been delivered pursuant
to paragraph 5A(i) or (ii), contributed greater than ten percent (10%) of the
Company’s Consolidated EBITDA for such period or (ii) which contributed greater
than ten percent (10%) of the Company’s Consolidated Total Assets as of such
date; provided that, if at any time the aggregate amount of the Company’s
Consolidated EBITDA or Company’s Consolidated Total Assets attributable to
Subsidiaries (other than Affected Foreign Subsidiaries) that are not parties to
a Guaranty Agreement exceeds ten percent (10%) of the Company’s Consolidated
EBITDA for any such period or ten percent (10%) of the Company’s Consolidated
Total Assets as of the end of any such fiscal quarter, the Company (or, in the
event the Company has failed to do so within ten days after financial statements
with respect to such fiscal quarter have been delivered pursuant to paragraph
5A(i) or (ii), the Required Holders) shall designate sufficient Subsidiaries
(other than Affected Foreign Subsidiaries) as “Material Subsidiaries” to
eliminate such excess, and such designated Subsidiaries shall for all purposes
of this Agreement constitute Material Subsidiaries.
 
“Permitted Acquisition” shall mean any acquisition (whether by purchase, merger,
consolidation or otherwise but excluding in any event a Hostile Acquisition) or
series of related acquisitions by the Company or any Subsidiary of all or
substantially all the assets of, or all the Equity Interests of a Person
entitled to vote in the election of the board of directors (or any other
applicable governing body) of such Person or division or line of business of a
Person if, the Required Holders have consented thereto in writing or, at the
time of and immediately after giving effect thereto, (a) no Default has occurred
and is continuing or would arise after giving effect thereto, (b) such Person or
division or line of business is engaged in the same or a similar line of
business as the Company and the Subsidiaries or business reasonably related
thereto (including, without limitation, any environmental cleaning solutions
business or any Person or division or line of business that owns or develops
related technology), (c) all actions required to be taken with respect to such
acquired or newly formed Subsidiary under paragraphs 5H and 5I shall have been
taken, (d) the Company and the Subsidiaries are in
 
 
16

--------------------------------------------------------------------------------

 
compliance, on a Pro Forma Basis reasonably acceptable to Prudential and the
Required Holders after giving effect to such acquisition (but without giving
effect to any synergies or cost savings), with the covenants contained in
paragraph 6A recomputed as of the last day of the most recently ended fiscal
quarter of the Company for which financial statements have been delivered
pursuant to paragraph 5A(i) or (ii), as if such acquisition (and any related
incurrence or repayment of Indebtedness, with any new Indebtedness being deemed
to be amortized over the applicable testing period in accordance with its terms)
had occurred on the first day of each relevant period for testing such
compliance and, if the aggregate consideration paid in respect of such
acquisition exceeds $25,000,000, the Company shall have delivered to Prudential
and each holder of a Shelf Note a certificate of a Financial Officer of the
Company to such effect, together with all relevant financial information,
statements and projections requested by Prudential or any holder of a Shelf
Note, (e) in the case of a merger or consolidation involving the Company or a
Subsidiary, the Company or such Subsidiary is the surviving entity of such
merger and/or consolidation and (f) the aggregate consideration paid during any
fiscal year in respect of each such acquisition, when taken together with the
aggregate consideration paid during such fiscal year in respect of all other
acquisitions, does not exceed $25,000,000; provided that no such Dollar
limitation shall apply if the Company has complied, and remains in compliance,
with the Adjusted Covenant Requirement.
 
“Permitted Encumbrances” shall mean:
 
(a)    Liens imposed by law for taxes that are not yet due or are being
contested in compliance with paragraph 5D;
 
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in compliance with paragraph 5D;
 
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
 
(d)    pledges and deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
 
(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (xiii) of paragraph 7A;
 
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially
 
 
17

--------------------------------------------------------------------------------

 
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Company or any Subsidiary;
 
(g)    leasehold interests of lessors created in connection with any Sale and
Leaseback Transactions permitted under paragraph 6J;
 
(h)    Liens on insurance policies and the proceeds thereof securing
Indebtedness representing installment insurance premiums owing in the ordinary
course of business;
 
(i)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
 
(j)    Liens in connection with the sale or transfer of any assets in a
transaction permitted under paragraph 6D and customary rights and restrictions
contained in agreements relating to such sale or transfer pending the completion
thereof;
 
(k)    Liens on securities that are subject to repurchase agreements permitted
by clause (d) of the definition of Permitted Investments);
 
(l)    licenses, sublicenses, leases or subleases granted to other Persons
permitted under paragraph 6D; and
 
(m)    any interest or title of a lessor under any operating lease or operating
sublease entered into by the Company or any Subsidiary in the ordinary course of
its business and other statutory and common law landlords’ liens under leases;
 
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
 
“Permitted Investments” shall mean:
 
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
 
(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
 
(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
 
 
18

--------------------------------------------------------------------------------

 
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
 
(d)    cash and demand deposits maintained with (i) any lender under the Credit
Agreement or (ii) with the domestic office of any commercial bank organized
under the laws of the United States of America or any State which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
 
(e)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
 
(f)    money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000;
 
(g)    instruments equivalent to those referred to in clauses (a) through (f)
above denominated in other currencies and comparable in credit quality and tenor
to those referred to above and customarily used for short and medium term
investment purposes in jurisdictions outside the United States to the extent
reasonably required in connection with any business conducted by any Foreign
Subsidiary in such jurisdictions; and
 
(h)    other investments permitted by the Company’s investment policy as adopted
by its Board of Directors as in effect on the date of this Agreement, as
amended, restated, supplemented or otherwise modified from time to time, so long
as such amendment, restatement, supplement or modification has been approved by
Prudential and the Required Holders (such approval not to be unreasonably
withheld or delayed).
 
“Permitted Pro Rata Financings” means those certain issuances of Indebtedness of
the Company or any Domestic Subsidiary in compliance with paragraph 6B(xi)
pursuant to a privately placed note offering to institutional investors or other
term loan financing from banks and/or institutional investors; provided, both
immediately prior to and after giving effect (including pro forma effect) to
such Indebtedness, no Default or Event of Default shall exist or would result
therefrom.
 
“Pro Forma Basis” shall mean, with respect to any event, that the Company is in
compliance on a pro forma basis with the applicable covenant, calculation or
requirement herein recomputed as if the event with respect to which compliance
on a Pro Forma Basis is being tested had occurred on the first day of the four
fiscal quarter period most recently ended on or prior to such date for which
financial statements have been delivered pursuant to paragraph 5A(i) or (ii).
 
 
19

--------------------------------------------------------------------------------

 
“Secured Parties” shall mean the (i) holders of the Obligations from time to
time, (ii) the holders of the Bank Obligations from time to time, (iii) the
Collateral Agent, and (iv) their respective successors and transferees and
assigns.
 
“Transaction Documents” shall mean this Agreement, the Shelf Notes, the
Intercreditor Agreement, the Company’s Acknowledgment to Intercreditor
Agreement, the Guaranty Agreements, the Pledge Agreements and the other
agreements, documents, certificates and instruments now or hereafter executed or
delivered by the Company or any Subsidiary or Affiliate in connection with this
Agreement.
 
1.25.    The following definitions are deleted from paragraph 10B of the Note
Agreement:
 
“Applicable Acquisition Basket”
“China Facility Guaranty Obligations”
“Collateral”
“Collateral Documents”
“Excluded Assets”
“Holder of China Facility Guaranty Obligations”
“Pledge Subsidiary”
 
1.26.   The third sentence of paragraph 10C of the Note Agreement is amended in
its entirety to read as follows:
 
“Notwithstanding the foregoing or any other provision of this Agreement
providing for any amount to be determined in accordance with generally accepted
accounting principles, for purposes of determining compliance with the covenants
contained in this Agreement, any election by the Company to measure an item of
Indebtedness (other than Indebtedness described in clause (xi) of the definition
thereof) using fair value (as permitted by Accounting Standards Codification
825-10-25, formerly known as Statement of Financial Accounting Standards No.
159, or any similar accounting standard) shall be disregarded and such
determination shall be made as if such election had not been made.”
 
1.27.    Schedules 6B, 6E, and 8K to the Note Agreement are replaced with
Schedules 6B, 6E, and 8K attached to this letter agreement and new Schedules 6H
and 6I are added to the Note Agreement in the forms attached as Schedules 6H and
6I to this letter agreement.
 
SECTION 2.    Effectiveness.  The amendments in Section 1 of this letter
agreement shall become effective on the date (the “Effective Date”) that each of
the following conditions has been satisfied:
 
2.1.      Documents.  Prudential and each holder of the Shelf Notes shall have
received original counterparts of this letter agreement executed by Prudential,
the holders of the Shelf Notes, the Company and each Guarantor.
 
2.2.      New Credit Agreement.  Prudential and each holder of the Shelf Notes
shall have received copies of the executed Credit Agreement (as defined in the
Note Agreement as amended
 
 
20

--------------------------------------------------------------------------------

 
hereby), in form and substance satisfactory to Prudential and each holder of a
Shelf Note, and the Credit Agreement shall be in full force and effect.
 
2.3.      Termination of Existing Credit Agreement.  Prudential and the Holders
of the Shelf Notes shall have received evidence satisfactory to them that the
Credit Agreement (as defined in the Note Agreement without giving effect to the
amendments in Section 1 hereof) shall have been cancelled and terminated and all
indebtedness thereunder shall have been fully repaid.
 
2.4.      Representations.  All representations set forth in Section 3 shall be
true and correct as of the Effective Date.
 
2.5.      Proceedings.  All corporate and other proceedings taken or to be taken
in connection with the transactions contemplated by this letter agreement shall
be satisfactory to Prudential and each holder of a Shelf Note and its counsel,
and Prudential and each holder of a Shelf Note shall have received all such
counterpart originals or certified or other copies of such documents as they may
reasonably request.
 
SECTION 3.    Representations and Warranties.  The Company represents and
warrants to Prudential and the holders of the Shelf Notes that (i) immediately
before and after giving effect to the amendments to the Note Agreement in
Section 1 hereof, (a) each representation and warranty set forth in paragraph 8
of the Note Agreement is true and correct and (b) no Event of Default or Default
exists and (ii) all necessary or required consents to this letter agreement have
been obtained and are in full force and effect.
 
SECTION 4.    Reference to and Effect on Note Agreement.  Upon the effectiveness
of the amendments made in this letter agreement, each reference to the Note
Agreement in any other document, instrument or agreement shall mean and be a
reference to the Note Agreement as modified by this letter agreement.  Except as
specifically set forth in Section 1 hereof, the Note Agreement and the Shelf
Notes shall remain in full force and effect and are hereby ratified and
confirmed in all respects.  Except as specifically stated in Section 1 of this
letter agreement, the execution, delivery and effectiveness of this letter
agreement shall not (a) amend the Note Agreement, any Shelf Note or any other
Transaction Document, (b) operate as a waiver of any right, power or remedy of
the holder of any Shelf Note, or (c) constitute a waiver of, or consent to any
departure from, any provision of the Note Agreement, any Shelf Note or any of
the other Transaction Documents at any time.  The execution, delivery and
effectiveness of this letter agreement shall not be construed as a course of
dealing or other implication that Prudential or any holder of Shelf Notes has
agreed to or is prepared to grant any amendment to, waiver of or consent under
the Note Agreement, any Shelf Note or any other Transaction Document in the
future, whether or not under similar circumstances.
 
SECTION 5.    Expenses. The Company hereby confirms its obligations under the
Note Agreement, whether or not the transactions hereby contemplated are
consummated, to pay, promptly after request by the holders of the Shelf Notes,
all reasonable out-of-pocket costs and expenses, including attorneys’ fees and
expenses, incurred by such holders in connection with this letter agreement or
the transactions contemplated hereby, in enforcing any rights under this letter
agreement, or in responding to any subpoena or other legal process or informal
 
 
21

--------------------------------------------------------------------------------

 
investigative demand issued in connection with this letter agreement or the
transactions contemplated hereby.  The obligations of the Company under this
Section 5 shall survive transfer by any holder of any Shelf Note and payment of
any Shelf Note.
 
SECTION 6.    Reaffirmation.  Each Guarantor hereby consents to the foregoing
amendments to the Note Agreement and hereby ratifies and reaffirms all of its
payment and performance obligations, contingent or otherwise, under the Guaranty
Agreement after giving effect to such amendments.  The Guarantor and each
Guarantor hereby acknowledges that, notwithstanding the foregoing amendments,
that the Guaranty Agreement remains in full force and effect and is hereby
ratified and confirmed.  Without limiting the generality of the foregoing, each
Guarantor agrees and confirms that the Guaranty Agreement continues to guaranty
the Guarantied Obligation (as defined in the Guaranty Agreement) arising under
or in connection with the Note Agreement, as the same may be amended by this
letter agreement.
 
SECTION 7.    Governing Law.  THIS LETTER AGREEMENT SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS, WITHOUT
REGARD TO PRINCIPLES OF CONFLICT OF LAWS OF SUCH STATE WHICH WOULD OTHERWISE
CAUSE THIS LETTER TO BE CONSTRUED OR ENFORCED OTHER THAN IN ACCORDANCE WITH THE
LAWS OF THE STATE OF ILLINOIS.
 
SECTION 8.    Counterparts; Section Titles.  This letter agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together  shall constitute but
one and the same instrument. Delivery of an executed counterpart of a signature
page to this letter agreement by facsimile or electronic transmission shall be
effective as delivery of a manually executed counterpart of this letter
agreement. The section titles contained in this letter agreement are and shall
be without substance, meaning or content of any kind whatsoever and are not a
part of the agreement between the parties hereto.
 
[remainder of page intentionally left blank; signature page follows]
 


 
22

--------------------------------------------------------------------------------

 


Very truly yours,
 
PRUDENTIAL INVESTMENT MANAGEMENT, INC.
 
 


 
By:           ____________________________________
Vice President
 
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 
 


 
By:           ____________________________________
Vice President
 
PHYSICIANS MUTUAL INSURANCE COMPANY
 


 
By:           Prudential Private Placement Investors, L.P.
(as Investment Advisor)
 


 
By:           Prudential Private Placement Investors, Inc.
(as its General Partner)
 


 
By:           ____________________________________
Vice President
 
 
23

--------------------------------------------------------------------------------

 
Accepted and Agreed to:
 
TENNANT COMPANY,
a Minnesota corporation

 


 
By:       ____________________________________    
 
Name: _______________________________                                                     
 
Title:  ________________________________                                                    
 

 
 
By:       ____________________________________    
 
Name: ________________________________                                                     
 
Title:  ________________________________                                                    
 
TENNANT SALES AND SERVICE COMPANY
 
 


 
By:      ____________________________________     
 
Name: _______________________________                                                     
 
Title: ________________________________                                                     
 


 
 
By:      ____________________________________     
 
Name: _______________________________                                                    
 
Title:  _______________________________                                                    
 
 
24

--------------------------------------------------------------------------------

 
TENNANT HOLDINGS LLC
 


 
BY:           Tennant Company,
 its Sole Member
 


 
 
By:          ____________________________________ 
 
Name: _______________________________                                                     
 
Title: ________________________________                                                     
 
 


 
By:          ____________________________________ 
 
Name: _______________________________                                                     
 
Title: ________________________________                                                     
 


CH2\9848608.9


 
25

--------------------------------------------------------------------------------

 
 
Schedule 6B
Indebtedness
 
Type of Indebtedness
Debt Holder
Amount in Local Currency
 Conv. Rate as of 4-29-11
Amount in USD
Purpose
Maturity/Expiry
             
InterCompany Indebtedness
         
1
Tennant Company
¥13,627,530
         6.489
$2,100,000
10-year term loan to Tennant Shanghai for general working capital purposes and
acquisitions.
10/23/2016
2
Tennant Company
£18,500,250
     1.67030
$30,900,968
10-year term loan for acqusition of ASL (TUKCSL) denominated in GBP.
2/28/2018
             
Debt on Capital Assets and Capital Leases
         
1
Unibanco
R$ 141,783
     0.63560
$90,117
Debt  on rotomold machine
N/A
2
GE Financial Services
   
$496,176
US customer leasing partner
N/A
3
Hexabail
€ 2,280,657
     1.48100
$3,377,653
European customer leasing partner
N/A
4
BMW Financial Services
€ 8,216
     1.48100
$12,168
Car leases
N/A
5
Barclays Bank
£234,300
     1.67030
$391,351
Capital Leases on owned equipment.
N/A
6
Clydesdale Bank
£531,362
     1.67030
$887,534
Capital Leases on owned equipment.
N/A
Less interest included in Europe figures
   
($55,941)
                 
Type of Indebtedness
Debt Holder
Amount Available in Local Currency
Amount Drawn in Local Currency
Amount Drawn in USD
Purpose
             
Foreign Subsidiary Indebtedness
         
1
Barclays
£234,300
     1.67030
£234,300
$391,351.29
Hire Purchase Agreement
2
Clydesdale
£1,350,000
     1.67030
£531,362
$887,533.95
Hire Purchase Agreement
             
Type of Indebtedness
Debt Holder
Amount in Local Currency
Amount in USD
Purpose
Maturity/Expiry
             
Stand by Letters of Credit/Bank Gauranties
       
1
US Bank
AUD 156,187
     1.09610
$171,197
National Australia Bank, Australia
11/18/2011
2
US Bank
   
$81,500
Grasim Industries
6/17/2011
3
US Bank
   
$9,000
Louisville Gas and Electric
11/15/2011
4
US Bank
   
$1,750,000
Sentry Insurance
4/25/2012
5
Royal Bank of Scotland
€ 169,785
     1.48100
$251,452
TCO guarantie to bank on behalf of Tennant UK Cleaning Solutions Ltd.
On Going
6
Royal Bank of Scotland
€ 150,000
     1.48100
$222,150
TCO guarantie to bank on behalf of Tennant Europe B.V..
On Going
7
Royal Bank of Scotland
€ 150,000
     1.48100
$222,150
TCO guarantie to bank on behalf of Tennant Europe N.V..
On Going
8
Royal Bank of Scotland
€ 200,000
     1.48100
$296,200
TCO guarantie to bank on behalf of Tennant Sales and Service Spain SA.
On Going



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 6C
Liens
 
Lien Holder
Description of Lien
Foreign Currency
Amount
Conv Rate as  of 4-29-11
USD
               
Unibanco - Brazil
Lien against Rotomold Machine
BRL
53,571.00
0.6356
   
$34,050
               
Unibanco - Brazil
Lien against Rotomold Machine
BRL
88,212.00
0.6356
   
$56,068
               
RBS
Restricted Cash - guarantee office rent Antwerp Belguim
EUR
129,422.00
1.481
   
$191,674
               
RBS
Restricted Cash - secures Credit Cards
EUR
10,000.00
1.481
   
$14,810
               
China Construction Bank
Restricted Cash - empress balance securing credit card balances
RMB
350,000
6.4893
   
$53,935

 
 
 
 
 

--------------------------------------------------------------------------------

 
 

SCHEDULE 6E


EXISTING AND ANITICPATED INVESTMENTS

 
1.  
Ordinary course capital contributions made pursuant to the requirements of
applicable laws to the following Tennant Company subsidiaries: Tennant Scotland
Limited, Applied Sweepers Limited, Tennant Sales and Service Company, Tennant
Holding BV, Tennant Cleaning Systems and Equipment (Shanghai) Co. Ltd., Tennant
Asia Pacific Holdings PTE Ltd., Tennant Holdings LLC, Tennant Sales and Service
Canada ULC, and Tennant Company Far East Headquarters PTE Ltd..

 
2.  
Tennant Holdings LLC and its wholly owned subsidiary Tennant SA Holdings LLC
contributed US $ 13,263,476.41 (R$23,087,733.38) to Tennant do Brasil
Equipamentos Ltda. in order to fund the acquisition of Sociedade Alfa Ltda. on
March 31, 2008.  On May 31, 2008, Tennant do Brasil Equipamentos Ltda. merged
with and into Sociedade Alfa Ltda., with Sociedade Alfa Ltda. being the
surviving person.



3.  
On April 17, 1991 Tennant Company incorporated Tennant Holding B.V (a first tier
subsidiary and Affected Foreign Subsidiary).  Since incorporation, Tennant
Company has made numerous capital contributions in the form of additional
paid-in capital totaling $96,356,104.99 (€ 75,173,734.24) through December 31,
2010.



4.  
On December 12, 2005, Tennant Company contributed $2,100,000 to Tennant Cleaning
Systems and Equipment (Shanghai) Co. Ltd. (a first tier subsidiary) as
additional paid-in-capital.



5.  
On December 31, 2010, Tennant Sales and Service Company contributed the assets
of its Canadian branch with a fair market value of US$ 13,923,000
(CAD$13,889,665) to Tennant Sales & Service Canada ULC in exchange for
13,889,665 shares to it at CAD$ 1 per share.



6.  
Tennant Company currently has a trade receivable of € 24,563,719.97 owed by
Tennant N.V. (a third tier subsidiary of Tennant Company) for the sale of
inventory from Tennant Company to Tennant N.V. in the ordinary course.



7.  
Tennant Company currently has a US$ 2,100,000 loan receivable from Tennant
Cleaning Systems and Equipment (Shanghai) Co. Ltd. (a first tier
subsidiary).  The loan is pursuant to a Loan Agreement dated October 23,
2006.  The loan proceeds were utilized for start-up working capital needs in the
ordinary course.



8.  
On December 11, 2008, Tennant N.V. (a third tier subsidiary)  entered into a
Loan Agreement with OOO Tennant, a Russian limited liability company of which
Tennant Europe B.V. (a fourth tier subsidiary of Tennant Company) is a 25%
shareholder.  The principal amount of the loan to OOO Tennant is € 400,000 of
which €150,000 is currently outstanding.



9.  
On September 29, 2009, Tennant N.V. (a third tier subsidiary) entered into a
Loan Agreement with IRC GmbH, an Austrian Limited Liability Company, for
purposes of promoting rental of Tennant Company equipment exclusively.  The Loan
Agreement was amended on June 30, 2010.  

 
 
1

--------------------------------------------------------------------------------

 
 
The principal amount of the loan was € 400,000, of which € 100,000 is currently
outstanding and owing to Tennant N.V.


10.  
On August 31, 2010, Tennant N.V. (a third tier subsidiary) entered into a Loan
Agreement with Tennant Magyarország Kft, a Hungarian limited liability company
of which Tennant Europe B.V. (a fourth tier subsidiary is a 40%
shareholder.  The principal amount of the loan was € 200,000,  of which €
200,000 is currently outstanding.

 
11.  
Tennant Company currently has a £18,500,250 loan receivable from Tennant
Scotland Limited (a first tier subsidiary and Affected Foreign Subsidiary).  The
loan is pursuant to a Loan Agreement dated February 28, 2008.  The loan proceeds
of £18,500,250 along with a capital contribution of £18,500,250 by Tennant
Company to Tennant Scotland Limited, totaling £37,000,000 were utilized to
purchase the outstanding shares of Applied Sweepers Holdings Limited, a
privately-held company based in Falkirk, Scotland, on February 29, 2008.



12.  
Tennant Company currently has a £6,465,041 loan payable from Tennant Scotland
Limited (a first tier subsidiary and Affected Foreign Subsidiary).



13.  
Tennant Company anticipated intercompany transactions:



Prior to December 31, 2011, Tennant Company and it’s subsidiaries may enter into
the following intercompany transactions:


Transaction #1:
 

 Step 1:    Tennant Netherland Holding B.V. contributes shares of Tennant B.V.
to Tennant N.V.  Step 2:    A check the box entity election is filed for Tennant
B.V. to be treated as a disregarded entity for US tax purposes.  Step 3:  
 Tennant Company will contribute cash in an amount not to exceed €13,500,000 to
Tennant Holding B.V. The transaction is disregarded for US tax purposes.  Step
4:    Tennant Holding B.V. will contribute cash in an amount not to exceed
€13,500,000 to Tennant Netherland Holding B.V.  Step 5:    Tennant Netherland
Holding B.V. and Tennant Holding B.V will contribute cash in an amount not to
exceed €13,500,000 to Tennant N.V. in proration to current ownership percentage.
 Step 6:    Tennant N.V. will contribute cash in an amount not to exceed
€13,500,000 to Tennant B.V.. The transaction is disregarded for US tax purposes.
 Step 7:    Tennant N.V. sells intangible assets to Tennant B.V. in exchange for
a combination of debt and cash.  The transaction is disregarded for US tax
purposes.  Step 8:    Tennant N.V. uses the cash proceeds received from Tennant
B.V. to pay down the trade payable to Tennant Company also noted in item #6
above.

 
Continued on next page


 
2

--------------------------------------------------------------------------------

 
 
Transaction #2:

 Step 1:    Tennant Company will contribute cash in an amount not to exceed
€13,500,000 to Tennant Holding B.V..  The transaction is disregarded for US tax
purposes.  Step 2:    Tennant Holding B.V. will contribute cash in an amount not
to exceed €13,500,000 to Tennant Netherland Holding B.V.  Step 3:    Tennant
Netherland Holding B.V. will pay-off various IC payables owed to Tennant N.V.
and Tennant Europe B.V.  Step 4:    Tennant Europe B.V. will pay-off various IC
payables owed to Tennant N.V.  Step 5:  
 Tennant N.V. will pay down the trade payable to Tennant Company also noted in
item #6

 
 
 
3

--------------------------------------------------------------------------------

 
SCHEDULE 6H
Transactions with Affliliates
NONE
 
 
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 6I
Restrictive Agreements
 
None
 
 
 

--------------------------------------------------------------------------------

 


   
Schedule 8A(1) - Subsidiaries
             
Subsidiary
Jurisdiction of Organization
   
Applied Kehmaschinen GmbH
Federal Republic of Germany
   
Applied Sweepers Group Leasing (U.K.)
United Kingdom
   
Applied Sweepers Holdings. Limited
United Kingdom
   
Applied Sweepers International. Limited
United Kingdom
   
Floorep Limited
United Kingdom
   
Hofmans Machinefabriek
Netherlands
   
Nobles Floor Machines Limited
United Kingdom
   
Recumbrimientos Tennant, S. de R.L. de C.V.
United Mexican States
   
Servicios Integrados Tennant, S.A. de C.V.
United Mexican States
   
Sociedade Alfa Ltda.
Federative Republic of Brazil
   
Tennant Asia Pacific Holdings Private Ltd.
Republic of Singapore
   
Tennant Australia Pty Limited
Australia
   
Tennant B.V.
Netherlands
   
Tennant CEE GmbH
Republic of Austria
   
Tennant Cleaning Systems and Equipment (Shanghai) Co., Ltd.
People’s Republic of China
   
Tennant Cleaning Systems India Private Limited
Republic of India
   
Tennant Company Far East Headquarters PTE LTD
Republic of Singapore
   
Tennant Europe B.V.
Netherlands
   
Tennant Europe N.V.
Belgium
   
Tennant France S.A.
French Republic
   
Tennant GmbH & Co. KG
Federal Republic of Germany
 
√
Tennant Holding B.V.
Netherlands
X
√
Tennant Holdings LLC
Minnesota
   
Tennant International Holding B.V.
Netherlands
   
Tennant N.V.
Netherlands
   
Tennant Netherland Holding B.V.
Netherlands
   
Tennant New Zealand Ltd.
New Zealand
   
Tennant Portugal E. de L., S.U., L. da
Portuguese Republic
   
Tennant SA Holdings LLC
Minnesota
   
Tennant Sales & Service Canada ULC
British Columbia, Canada
X
√
Tennant Sales and Service Company
Minnesota
   
Tennant Sales and Service Italy S.R.L.
Republic of Italy
   
Tennant Sales and Service Scandinavia ApS
Kingdom of Denmark
   
Tennant Sales and Service Spain, S.A.
Kingdom of Spain
   
Tennant Scotland Limited
United Kingdom
   
Tennant Sverige AB
Kingdom of Sweden
   
Tennant UK Cleaning Solutions Limited
United Kingdom
   
Tennant UK Limited
United Kingdom
   
Tennant Uruguay S.A.
Eastern Republic of Uruguay
   
Tennant Ventas & Servicios de Mexico, S.A. de C.V.
United Mexican States

 
 
 

--------------------------------------------------------------------------------

 

   
Tennant Verwaltungs-gesellschaft GmbH
Federal Republic of Germany
   
Walter-Broadley Machines Limited
United Kingdom
   
Walter-Broadley Limited
United Kingdom
           
The entities listed are 100% owned by Tennant Company or one of its
subsidiaries.
 
X
Entity is a Guarantor
   
√
Entity  is a Material Subsidiary for purposes of the agreement.
 


 
 

--------------------------------------------------------------------------------

 
SCHEDULE 8K


GOVERNMENTAL CONSENT


1.
Filings to perfect security interests in any capital stock of subsidiaries
pledged as collateral.



